       Case 4:21-cv-00220-RH-MAF Document 128 Filed 08/23/21 Page 1 of 1


                                                                           Page 1 of 1

             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION



NETCHOICE, LLC et al.,

                 Plaintiffs,

v.                                            CASE NO. 4:21cv220-RH-MAF

ASHLEY BROOKE MOODY et al.,

                 Defendants.

____________________________________/


          ORDER GRANTING LEAVE TO WITHDRAW—WOLFSON


        The motion for leave for the attorney Paul R.Q. Wolfson to withdraw, ECF

No. 124, is granted, effective immediately.

        SO ORDERED on August 23, 2021.

                                      s/Robert L. Hinkle
                                      United States District Judge




Case No. 4:21cv220-RH-MAF
